Wells, J.
The question in this case is, Are certain articles of property described in the plaintiff’s petition and consisting of counters, shelving, drawers, and a prescription case, located in a certain building formerly used as a drug-store, in Kirwin, Kan., personal property, or a part of the real estate upon which they were placed and used? In cases of this kind, the intent of the party in placing the property in the building is a material question in determining whether it became a part of the realty or not. Shoemaker v. Simpson, 16 Kan. 43; Eaves v. Estes, 10 id. 314; A. T. & S. F. Rld. Co. v. Morgan, 42 id. 23; Winslow v. Bromich, 54 id. 300. Intent, purpose or design is a question of fact. 19 Am. & Eng. Encyc. of Law, 657.
Whether the property in controversy in this case became a part of the realty or not, is largely a question of fact, upon which the court below was author*401ized by the evidence to find as it did; and under the well-established practice of our Supreme Court, such finding will not be disturbed by a reviewing court.
The judgment of the court below will be affirmed.